Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given via email with Nawshaba M. Siddiquee (Reg. No. 63,742) on 1/28/2022.
The application has been amended as follows: 

	1. (Currently Amended) A fraud prevention exchange system for gathering transaction data for centralized review, comprising:
	a database for storing transaction data received from a plurality of participating entities; and
	a data retrieval and processing engine in communication with the database and the plurality of participating entities, each participating entity being associated with a computing device comprising software application configured to communicate with the data retrieval and processing engine, wherein the data retrieval and processing engine is configured to:
	receive transaction data for a first pending transaction from a first entity of the plurality of participating entities, the first pending transaction being associated with one or more transaction attributes;
	assign a first transaction status code to the first pending transaction and to each of
the one or more transaction attributes associated with the first pending transaction;

	receive, from a second, different entity of the plurality of participating entities, a transaction verification request for a second pending transaction comprising at least one of
the one or more transaction attributes associated with the first pending transaction;
	prior to completion of the second pending transaction, generate one or more alerts
for the at least one of the one or more transaction attributes based on the first transaction
status code and one or more prior transaction status codes previously stored in the database
in association with said attribute; and
	provide the one or more generated alerts to the computing device associated with the second entity to complete the second pending transaction, wherein the one or more generated alerts activate the software application in said computing device to cause the one or more generated alerts to display on the computing device of the second entity and enable connection to the data retrieval and processing engine to provide an updated transaction status code for the completed second pending transaction to the data retrieval and processing engine for storing in the database in association with the at least one of the one or more transaction attributes.
	2. (Previously Presented) The system of claim 1, wherein the one or more alerts are further determined based on a total number of transaction status codes stored in the database in association with the at least one of the one or more transaction attributes within a predetermined time period.
	3. (Previously Presented) The system of claim 2, wherein the one or more alerts includes a velocity alert, and the data retrieval and processing engine is configured to generate the velocity alert if the total number of transaction status codes within the predetermined time period exceeds a first predetermined threshold.

	5. (Previously Presented) The system of claim 4, wherein the one or more alerts are further determined by calculating a weighted score for the second pending transaction, the calculating including applying a respective one of a plurality of weights to each type of transaction status code stored in the database in association with the at least one of the one or more transaction attributes.
	6. (Previously Presented) The system of claim 5, wherein the one or more alerts includes a velocity alert, and the data retrieval and processing engine is configured to generate the velocity alert if the weighted score exceeds a predetermined threshold.
	7. (Previously Presented) The system of claim 1, wherein the one or more alerts includes a reported fraud alert, and the data retrieval and processing engine is configured to generate the reported fraud alert if at least one of the first transaction status code and the one or more prior transaction status codes indicates a finding of possible fraud in association with the at least one of the one or more transaction attributes.
	8. (Previously Presented) The system of claim 1, wherein the one or more alerts includes a reported fraud alert, and the data retrieval and processing engine is configured to generate the reported fraud alert if a percentage of matching transaction attributes exceeds a predetermined threshold.
	9. (Original) The system of claim 1, wherein the transaction attributes associated with the first pending transaction includes digital information identifying a device associated with the pending transaction.

	11. (Original) The system of claim 1, wherein the transaction attributes associated with the first pending transaction includes location information identifying a geographical location associated with the pending transaction.
	12. (Currently Amended) A method of facilitating fraud prevention for pending transactions involving a plurality of participating entities in communication with a host, the method comprising:
	receiving transaction data at the host for a first pending transaction from a first entity of
the plurality of participating entities, wherein the received data includes a first transaction status
code assigned to the first pending transaction and one or more transaction attributes associated
with the first pending transaction;
	storing the received transaction data in a database in communication with the host, the
storing including storing the first transaction status code in association with the one or more
transaction attributes;
	receiving, at the host, a first transaction verification request for a second pending transaction from a second, different entity of the plurality of participating entities, the request comprising at least one of the one or more transaction attributes associated with the first pending transaction;
	prior to completion of the second pending transaction, generating, using the host, a first alert for the at least one of the one or more transaction attributes based on the first transaction status code and any transaction status codes previously stored in the database in association with said attribute; and
	providing the generated first alert to the second entity at a first point in time to complete the second pending transaction, wherein the generated first alert activates software application stored in a computing device associated with the second entity to cause the generated first alert to display on said computing device and enable connection to the data retrieval and processing engine to provide an updated transaction status code for the completed second pending transaction to the data retrieval and processing engine for storing in the database in association with the at least one of the one or more transaction attributes.
	13. (Currently Amended) The method of claim 12, further comprising:
	after the first point in time, receiving, at the host, a second transaction verification request from the first entity in association with the first pending transaction;
	storing information contained in the second transaction verification request in the database in association with the one or more transaction attributes of the first pending transaction;
	generating, using the host, a second alert based on the first transaction status code, the second transaction verification request, the first transaction verification request from the second entity, and any transaction status codes previously stored in the database in association with the one or more transaction attributes of the first pending transaction; and
	providing the second alert to the first entity at a second, later point in time, wherein the second alert activates software stored in a computing device associated with the first entity to cause the second alert to display on said computing device.
	14. (Original) The method of claim 13, wherein the first transaction status code indicates initiation of a verification process for the first pending transaction by the first entity, and the second transaction verification request includes a second transaction status code indicating completion of an internal review of the first pending transaction by the first entity.
	15. (Previously Presented) The method of claim 14, wherein the second alert includes a reported fraud alert indicating that at least one of the plurality of participating entities submitted a third transaction status code indicating a finding of fraud in association with the at least one of the one or more transaction attributes.

	17. (Previously Presented) The method of claim 12, wherein the first alert is further determined based on a number of transaction status codes stored in the database in association with the at least one of the one or more transaction attributes within a predetermined time period.
	18. (Previously Presented) The method of claim 17, wherein the first alert includes a velocity alert indicating that the number of transaction status codes within the predetermined time period exceeds a first predetermined threshold.
	19. (Original) The method of claim 18, wherein the first transaction status code indicates initiation of a verification process for the first pending transaction by the first entity, the first transaction verification request includes a fourth transaction status code indicating initiation of a verification process for the second pending transaction by the second entity, and both transaction status codes are received within the predetermined time period.
	20. (Original) The method of claim 12, wherein the transaction attributes associated with the first pending transaction includes digital information identifying a device associated with the pending transaction and personal information identifying a person associated with the pending transaction.
Examiner’s Statement of Reasons for Allowance
The following is an Allowance in response to the RCE filed on 1/10/2022.
Claims 1 and 12 are currently amended.
Claims 2-11 and 13-20 were previously presented.
Therefore, Claims 1-20 are pending and allowed below.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 

Regarding the 103 rejections, WALKER et al. (2014/0101029) teaches a method and apparatus for detecting fraudulent activity by preventing the rapid funding of multiple loans on the same property, by providing a collective database where real estate property information is .  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIEN C. NGUYEN whose telephone number is 571-270-5108.  The examiner can normally be reached on Monday-Thursday (6am-2pm EST). 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, 
Ben Sigmond can be reached on 303-297-4411.  The fax phone number for the organization where this application or proceeding is assigned is 571-270-6108.



/TIEN C NGUYEN/Primary Examiner, Art Unit 3694